DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claims 1, & 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 3-16, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Suyama et al. (US-2005/0,255,335, hereinafter Suyama) as instantly claimed is that while the prior art of Suyama teaches teaches a process for producing a silicon carbide matrix composite material according to the present invention, comprises a step of press forming a mixed powder of silicon carbide powder having an average grain diameter in a range of 0.1 to 10 μm and carbon powder having an average grain diameter in a range of 0.005 to 1 μm into a compact having a desired shape. However, Suyama does not show teach subjecting the raw material mixture with water to kneading nor does Suyama discloses that the carbon concentration in the degreased body to be subjected to the step 3 is from 0.01 to 5.5% by mass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazunori Yamayose (US-9,321,189) – teaches in the (Abstract) a method for manufacturing a ceramic honeycomb structure includes kneading inorganic particles and binder ingredient such that raw material paste including the inorganic particles and binder ingredient is prepared, forming a body made of the raw material paste and having a honeycomb structure. Degreasing of the body including heating the body in atmosphere maintaining oxygen concentration of 0.2% or less in the first heating and heating the body in atmosphere having oxygen concentration which is higher than the oxygen concentration of the first heating in the second heating such that a degreased body having the honeycomb structure is formed, and sintering the degreased body having the honeycomb structure such that a ceramic body having the honeycomb structure is formed.
Tetsuya Onogi (US-2020/0,392,047) – teaches in the (Abstract) a ceramic molded body including a ceramic powder and an organic binder includes an oxidizable ceramic powder as the ceramic powder, includes an oxidizable metal or metal compound, or is in contact with a solid body including an oxidizable metal or metal compound. In a hydrogen atmosphere, the ceramic molded body is heated to a maximum temperature 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741